Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 11/24/2020.  Claims 1-20 have been presented for examination.  Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cebulski (Pub. No.: 2010/0006599 A1) in view of Ryan (Pat. No.: 5,913,180).
1) In regard to claim 1, Cebulski discloses the fluid monitor (fig. 2: 200), comprising:
a unit counter (fig. 2: fig. 2: 230) configured to transmit a unit signal based on a flow signal and a unit value (¶0040-¶0041); 
a processor (fig. 2: 210/240) configured to: 

			determine a remaining volume value of a fluid source based on the unit signal and a first volume value (¶0041); and
	a display module (fig. 1: 110) configured to display the remaining unit volume (¶0021).
		Cebulski does not explicitly disclose unit signal that has a unit value.
		However, Ryan discloses it has been known for a fluid monitoring device to transmit a unit signal to a processing device to determine the amount of fluid removed from a storage device (col. 17, lines 29-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the monitor of Cebulski to transmit a unit value along with the unit signal, as taught by Cebulski.
One skilled in the art would be motivated to modify Ryan as described above in order to use a known technique for determining the amount of fluid that has been removed from a container. 

2) In regard to claim 2 (dependent on claim 1), Cebulski and Ryan further disclose the fluid monitor of claim 1, wherein the unit signal comprising a plurality of electrical pulses (Ryan col. 17, lines 29-43).

3) In regard to claim 3 (dependent on claim 1), Cebulski and Ryan further disclose the fluid monitor of claim 1, further comprising a unit selection module configured to adjust the unit value (Cebulski ¶0028-¶0029).

4) In regard to claim 4 (dependent on claim 3), Cebulski and Ryan further disclose the fluid monitor of claim 3, wherein the unit selection module comprises a first set of binary rotary switches (Cebulski ¶0028-¶0029).

5) In regard to claim 5 (dependent on claim 1), Cebulski and Ryan further disclose the fluid monitor of claim 1, further comprising a volume selection module configured to adjust one of the first volume value and a low volume value (Cebulski ¶0028-¶0029).

6) In regard to claim 6 (dependent on claim 5), Cebulski and Ryan further disclose the fluid monitor of claim 5, wherein the volume selection module comprises a second set of binary rotary switches (Cebulski ¶0028-¶0029).

7) In regard to claim 7 (dependent on claim 1), Cebulski and Ryan further disclose the fluid monitor of claim 1, further comprising an alarm module configured to trigger a low alarm when the remaining volume value is less than a low volume value; the alarm module further configured to trigger a major alarm when the remaining volume value is zero (Official notice is taken that both the concept and advantage of allowing a user to adjust an alarm is known in the art).

8) In regard to claim 8 (dependent on claim 7), Cebulski and Ryan further disclose the fluid monitor of claim 7, wherein each of the low alarm and the major alarm 

9) In regard to claim 9 (dependent on claim 1), Cebulski and Ryan further disclose the fluid monitor of claim 1, wherein the processor is configured to determine the remaining volume value based on the equation: V r = V 1 - ( P U ) ; wherein V.sub.r is the remaining volume value; V.sub.1 is the first volume value; P is a number of electrical pulses associated with the flow signal; and U is the unit value (Note, it is obvious to one of ordinary skill in the art the volume of a container may be determined from an initial volume minus the amount that has been removed from the container, in order to use a simple mathematical equation).

10) In regard to claim 10, claim 10 is rejected and analyzed with respect to claim 8 and the references applied (Note, Ryan discloses a plurality of dispensing devices connected to a central controller; see col. 8, lines 40-52). 

11) In regard to claim 11 (dependent on claim 10), claim 11 is rejected and analyzed with respect to claim 8 and the references applied.

12) In regard to claim 12 (dependent on claim 10), claim 12 is rejected and analyzed with respect to claim 8 and the references applied.



14) In regard to claim 14 (dependent on claim 13), claim 14 is rejected and analyzed with respect to claim 8 and the references applied.

15) In regard to claim 15 (dependent on claim 13), claim 15 is rejected and analyzed with respect to claim 1 and the references applied.

16) In regard to claim 16 (dependent on claim 13), claim 16 is rejected and analyzed with respect to claim 1 and the references applied.

17) In regard to claim 17, claim 17 is rejected and analyzed with respect to claim 8 and the references applied.

18) In regard to claim 18 (dependent on claim 13), claim 18 is rejected and analyzed with respect to claim 8 and the references applied.

19) In regard to claim 19 (dependent on claim 13), claim 19 is rejected and analyzed with respect to claims 3 and 6, and the references applied.

.

Response to Arguments
Applicant's arguments filed on 11/24/2020 have been fully considered but they are not persuasive. 
As to claim 1, on pages11 of applicant’s response, applicant argues:
	
“Cebulski does not appear to teach or suggest that flow rate 230 uses “a flow signal” as recited in Claim 1.”

The examiner respectfully disagrees with applicant’s argument, because Cebulski ¶0042 explicitly disclose the flow rate processor is using the angle of tilt/tip to determine a flow rate of the fluid. Thus, since Cebulski uses a flow signal (i.e., the angle of tilt/tip) applicant arguments are not persuasive and the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CURTIS J KING/Primary Examiner, Art Unit 2684